DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 05/03/2021. Claims 3, 12, and 18 were canceled. Claims 1-2, 4-11, and 13-17 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-11, and 13-17 have been considered but are moot in view of the current rejection.
A new reference (Olson et al. US 2016/0210067) is cited in this Office Action. 
Applicant’s arguments filed on 04/12/2021 were fully responded to in the Advisory Action of 04/23/2021, but are nonetheless reproduced below.
Applicant argues, page 11 of the remarks, “Quan fails to teach or suggest a data input/output unit suitable for controlling a memory unit to move data from a first local address to a second local address based on attribute; and an address mapping unit suitable for mapping a first system address to the second local address, changing a 
The Examiner respectfully submits that in this Office Action, three references (Quan, Huang, and the new reference Olson) are relied upon for the above two claim limitations. Although these are three different references, when a person of ordinary skill combines the three references in a motivated combination, the combination represents a single reference.
Quan teaches that cache driver 108 compiles a usage log 118. The usage log 118 is then used by cache engine 120 to generate a variety of different attributes 122, para 0023 and FIG. 1 of Quan. Based on these attributes, tiered storage is allocated. For example, at step 508, tiered storage is allocated based on the one or more data attributes as well as one or more storage attributes. The allocation may include adding data to, and/or moving data from one type of storage tier to another type based on different attributes, para 0043 and FIG. 5 of Quan. Thus, Quan teaches the claim limitation “a data input/output unit suitable for controlling a memory unit to move data from a first local address to a second local address based on attribute”.
The Examiner relies upon a different reference Huang to teach portions of the second claim limitation. Huang teaches that a controller 110 may perform a storage block data-moving operation to a suspect storage block corresponding to a first logical block address group in step 250. The controller may move data of the suspect storage block to one spare storage block and the controller 110 may reset a group read count value corresponding to the suspect storage block to an initial value that may be zero. 
The combination of Quan and Huang discloses all of the limitations of the independent claims, but does not explicitly teach “changing a number of access to the second local address to the number of accesses to the first local address” as recited by independent claim 1. The Examiner relies upon the new reference Olson to teach this claim limitation (see Office Action below). 
Applicant also argues on page 11 of the remarks that Huang fails to teach or suggest the above cited two claim limitations. It is respectfully submitted that the combination of Quan and Huang teaches the above two claim limitation as discussed above.
Applicant argues, page 12 of the remarks, “Huang fails to teach changing the number of access of another local address to the number of access of a particular local address when data from the particular local address is moved to the another local address.”
The above argument is deemed persuasive and the new reference Olson is cited in view of the above argument. 
Applicant states, page 13 of the remarks, “claim 1, amended, recites an access counter suitable for resetting numbers of accesses to respective local addresses in a period, and the data attribute determination unit further determining attributes of the 
The Examiner respectfully disagrees. The first of the above two claim limitations is taught by Huang and the second is taught by Quan for the following reason.
Independent claim 1, as amended, requires, inter alia, “wherein the data attribute determination unit further determines attributes of data for the respective local addresses in the period”. The Examiner respectfully submits that Quan teaches this claim limitation. 
FIG. 6 of Quan is a flow diagram for data placement. At step 602, a first period of time between each access to a first set of data is determined in a time window by monitoring the accesses to the first set of data. At step 604, these first periods of time between each access are then averaged to obtain an average first period of time between the data access to the first set of data. In steps 606 and 608, similar steps are performed for a second set of data to obtain an average second period of time. The two averages are then compared to determine the placement of these two sets of data in the cache, para 0059 and FIG. 6 of Quan. Thus, Quan teaches “wherein the data attribute determination unit further determines attributes of data for the respective local addresses in the period”.
Independent claim 1 has also been amended to require “an access counter suitable for resetting numbers of accesses to respective local addresses in a period”. The Examiner respectfully submits that Huang teaches this claim limitation. 
an access counter suitable for resetting numbers of accesses to respective local addresses in a period”. 
In view of the foregoing remarks and the new reference, independent claims 1 and 10 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. US 2015/0039837 (“Quan”) in view of Huang et a. US 2017/0277471 (“Huang”) and in further view of Olson et al. US 2016/0210067 (“Olson”).
As per independent claim 1, Quan teaches A memory system (FIG. 1 is an exemplary simplified system block diagram for tiered caching management, para 0013. comprising:
a memory pool comprising a plurality of memory units (As shown in FIG. 1, system 100 includes a cache medium (memory) 110 and one or more disk drives 114 and one or more SSD memories 116 and possibly other types of storage media, para 0022 and FIG. 1);
a controller (Cache driver 108 and cache engine 120, para 0022 and FIG. 1) suitable for controlling the plurality of memory units (Files 104 created by or being used by a user 102 are sent to the disk/secondary storage driver 112 for storage in or data retrieval from the storage media via the cache driver 108. The cache driver 108 manages the cache storage 110, para 0023 and FIG. 1),
wherein the controller (Cache driver 108 and cache engine 120, para 0022 and FIG. 1) includes:
a translation unit (A translation look-aside buffer (TLB), para 0026) suitable for translating a first system address into a first local address for first data within the memory pool (The TLB is used to speed up virtual-to-physical address translation for both executable instructions and data. System 200 includes at least three caches including a data cache to speed up data fetch (read) and data store (write). The TLB is used to translate address to physical address (mapped to the claimed first local address) that corresponds to cached entries in the data cache, para 0026), the first system address being received with an access command from a host (When processor 204 needs to read from or write to a location in main memory 206, it first 
a threshold decision unit (The cache driver 108 compiles a usage log 118. The usage log 118 is then used by cache engine 120 to generate a variety of different attributes 122, para 0023 and FIG. 1) suitable for dynamically changing a threshold based on a number of accesses to the first local address (The storing of particular data in cache and/or the removal of particular data from cache can be based on thresholds selected based on the historic usage of that particular data, instead of generic thresholds for all data, para 0062);
a data attribute determination unit (The cache driver 108 compiles a usage log 118. The usage log 118 is then used by cache engine 120 to generate a variety of different attributes 122, para 0023 and FIG. 1) suitable for determining an attribute of the first data based on the threshold and the number of accesses to the first local address (FIG. 5 is an exemplary process flow for tiered storage. In block 502, the data I/O activities are monitored and a log file of the activities is generated in block 504. Then in block 506, a plurality of attributes for the data are determined from the information in the log file, para 0043 and FIG. 5);
a data Input/output unit (The cache driver 108 compiles a usage log 118. The usage log 118 is then used by cache engine 120 to generate a variety of different attributes 122, para 0023 and FIG. 1) suitable for controlling a memory unit to move the first data from the first local address to a second local address based on the attribute (In block 508, tiered storage is allocated based on the one or more data 
wherein the data attribute determination unit further determines attributes of data for the respective local addresses in the period (FIG. 6 is a flow diagram for data placement. At step 602, a first period of time between each access to a first set of data is determined in a time window by monitoring the accesses to the first set of data. At step 604, these first periods of time between each access are then averaged to obtain an average first period of time between the data access to the first set of data. In steps 606 and 608, similar steps are performed for a second set of data to obtain an average second period of time. The two averages are then compared to determine the placement of these two sets of data in the cache, para 0059 and FIG. 6).
Although Quan discloses a TLB for address translation, Quan does not explicitly teach “an address mapping unit suitable for mapping the first system address to the second local address, and resetting the number of accesses to the first local address” and “an access counter suitable for resetting numbers of accesses to respective local addresses in a period” and “changing a number of access to the second local address to the number of accesses to the first local address”.
However, in an analogous art in the same field of endeavor, Huang teaches an address mapping unit (A controller 110 of a nonvolatile memory apparatus 130 converts a logical address of an access command from a host 10 into a physical  suitable for mapping the first system address to the second local address (The controller 110 may move data of a suspect storage block to one spare storage block. After the data of the suspect storage block is moved to the spare storage block, the mapping table is updated in order to replace the suspect storage block by the spare storage block, para 0034 and FIG. 2), and resetting the number of accesses to the first local address (The controller may move data of the suspect storage block to the spare storage block and the controller 110 may reset a group read count value corresponding to the suspect storage block to an initial value that may be zero, para 0034 and FIG. 2);
an access counter suitable for resetting numbers of accesses to respective local addresses in a period (The controller 110 may scan all the physical pages of nonvolatile storage blocks BLOCK_A, BLOCK_B, and BLOCK_C corresponding to a logical address group, e.g., the first logical block address group or sub mapping table SMT_1. The controller 110 may reset the group read count value RC_1 corresponding to the logical address group to the initial value which may be zero, para 0046 and FIG. 1).
Given the teaching of Huang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Quan with “an address mapping unit suitable for mapping the first system address to the second local address, and resetting the number of accesses to the first local address” and “an access counter suitable for resetting numbers of accesses to respective local addresses in a period”. The operating 
Quan in combination with Huang discloses all of the claimed limitations from above, but does not explicitly teach “changing a number of access to the second local address to the number of accesses to the first local address”.
However, in an analogous art in the same field of endeavor, Olson teaches changing a number of access to the second local address to the number of accesses to the first local address (A heat-map information may be based on the access request count that has been tracked for a logical block associated with data prior to creation of a snapshot copy of the logical block. In a multi-tier monitoring table, the method may assign the current heat-map count as the heat-map count for a new logical block (LB-new) and reset the heat-map count for an old logical block (LB-old), paras 0083-0084).
Given the teaching of Olson, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Quan and Huang with “changing a number of access to the second local address to the number of accesses to the first local address”. The motivation would be that snapshot copies enable better application availability, faster recovery, easier back up management of large volumes of data, reduces exposure to data loss, virtually eliminates the need for backup windows, and lowers total cost of ownership (TCO), para 0003 of Olson. 
As per dependent claim 2, Quan in combination with Huang and Olson discloses the system of claim 1. Quan teaches wherein each of the memory units is any one of a first memory unit (A cache medium (memory) 110, para 0022 and FIG. 1) and a second memory unit (One or more SSD memories 116, para 0022 and FIG. 1),
wherein the data input/output unit controls the memory unit to move the first data to any one of the first and second memory units (One of the storage components in the system can be selected for storing data based on the frequency with which the data is accessed, para 0030), depending on whether or not the number of accesses to the first local address is equal to or more than the threshold (For example, historic usage may indicate that data X is accessed every 1 to 2 seconds when data X is being used and data Y is accessed every 5 to 10 seconds when data Y is being used. When data X is stored in cache, the accesses to data X are monitored. If data X is not accessed for 10 seconds, then there is good chance data X is no longer being used because historically data X is accessed every 1 to 2 seconds. In response to determining that data X has not been accessed for 10 seconds, data X can be removed from cache (e.g., overwritten, flagged for removal or replacement, or otherwise deleted from cache), para 0062).
As per dependent claim 6, Quan in combination with Huang and Olson discloses the system of claim 2. Quan teaches wherein the access command is a read command, and wherein the data input/output unit controls, when the attribute of the first data is determined to be changed by the data attribute determination unit, the memory unit to move the first data read from the first local address to the second local address (A variety of attributes of the data and of the storage mediums are used to determine what data should be placed in what storage tier or medium. For 
As per dependent claim 7, Quan in combination with Huang and Olson discloses the system of claim 2. Quan teaches wherein the access command is a write command, and wherein the data input/output unit controls, when the attribute of the first data is determined to be changed by the data attribute determination unit, the memory unit to store write data received from the host in the second local address (A variety of attributes of the data and of the storage mediums are used to determine what data should be placed in what storage tier or medium. For example, data that is highly written/updated to will go to the storage that handles write performance, longevity, and reliability better, para 0050).
As per dependent claim 8, Quan in combination with Huang and Olson discloses the system of claim 2. Quan teaches wherein the data input/output unit further acquires the first data, the attribute of which is determined to be changed by the data attribute determination unit among all data within the memory pool, from a memory region corresponding to the first local address, and controls the memory unit to move the acquired data from the first local address to the second local address (FIG. 5 is an exemplary process flow for tiered storage. In block 502, the data I/O activities are monitored and a log file of the activities is generated in block 504. Then in block 506, a plurality of attributes for the data are determined from the information in the log file. In block 508, tiered storage is allocated based on the one or more data attributes as well as one or more storage attributes. The allocation may include adding 
As per dependent claim 9, Quan in combination with Huang and Olson discloses the system of claim 2. Quan teaches wherein the first memory unit is a DRAM unit (Cache 110 is a fast solid state memory, such as dynamic random access memory (DRAM), para 0023 and FIG. 1),
wherein the second memory unit is a NAND flash memory unit (System 100 includes one or more SSD memories 116, para 0022 and FIG. 1).
As per claims 10-11 and 15-17, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 6-8.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quan in view of Huang and in further view of Olson and in further view of Niu et al. US 10,496,315 (“Niu”).
As per dependent claim 4, Quan in combination with Huang and Olson discloses the system of claim 2. Quan, Huang, and Olson may not explicitly disclose, but in an analogous art in the same field of endeavor, Niu teaches wherein the threshold decision unit changes, in a predetermined cycle (Thresholds for long-term and short-term hotness checking may be specified by a user, col 9 lines 22-24), the threshold to an average value of maximum and minimum values of the number of accesses to respective local addresses for the first data within the memory pool (Two intervals T1 and T2 are utilized to count the access frequency. The number of accesses in T1 and T2 can be recorded as FT1 and FT2. Formula 4.2.1 (col 10 line 8) calculates an average of the access frequency, col 10 lines 1-11). 

As per dependent claim 5, Quan in combination with Huang and Olson discloses the system of claim 2. Quan, Huang, and Olson may not explicitly disclose, but in an analogous art in the same field of endeavor, Niu teaches wherein the threshold decision unit changes, in a predetermined cycle (Thresholds for long-term and short-term hotness checking may be specified by a user, col 9 lines 22-24), the threshold to a smaller of a predetermined upper limit value and an average value of maximum and minimum values of the number of accesses to respective local addresses for the first data within the memory pool (Two intervals T1 and T2 are utilized to count the access frequency. The number of accesses in T1 and T2 can be recorded as FT1 and FT2. Formula 4.2.1 (col 10 line 8) calculates an average of the access frequency, col 10 lines 1-11. Alternatively, thresholds for long-term and short-term hotness checking may be specified by a user, col 9 lines 22-24).
Given the teaching of Niu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Quan, Huang, and Olson with “wherein the 
As per dependent claims 13-14, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132